nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      Free Birth Records Search  Find your family story in millions of Birth Records.     ancestry.com/BirthRecords      Search Free Birth Records  1) Simply enter their name. 2) View their birth record online!     genealogy.com/Birth+Records      Pager / Beeper service  Pager / voicemail service 5.75/Mo. We Deliver in SF Bay Area     imustsell.com/pagers.html      Find Attorneys  Need a Lawyer? Search our directory for Attorneys &amp; Legal Services.     yellowpages.com/lawyers      Who got arrested?  Search all available Public Records.     persopo.com      Lung Cancer Signs  Explore Standout Signs Of Lung Cancer. Know The Symptoms &amp; Find The Right Treatment Today.      claimrating.com            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   Supreme Court Judgement   US Supreme Court Docket   Clark County NV Court Records   Reno NV   LasVegas NV   Las Vages NV   Supreme Court Case Law   Phone Number in Reno NV   Federal Court Cases   Job Vacancies Las Vegas NV   About Reno Nevada   En Las Vegas Nevada   Court Search   County Court   Court Records   US District Court Cases   Clerk of the Circuit Court   Law Office   House in Las Vegas NV   Nevada Court   Legal Case Law   Circuit Court   Court House                            © 2014 All rights reserved. Privacy policy